DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-28 and 30-31 have been examined in this application.  Claim 29 has been canceled.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 8/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 11, 21, and 26, the limitation “wherein the coolant is in the liquid phase between 25 degrees Celsius and 150 degrees Celsius at the pressure of 100 pounds per square inch or lower” fails to comply with the written description requirement because the applicant’s disclosure does not describe the coolant being in liquid phase at a lower bound of 25 degrees Celsius.  Applicant points to paragraphs 30-31 as supposedly providing support for this limitation.  However, paragraph 30 only discloses “In some examples, the coolant is configured to be in a liquid phase within a temperature range of -80 °C to 150 °C” but does not mention the pressure of the state, and paragraph 25 discloses “the coolant can be liquid at atmospheric pressure (e.g. 1 atmosphere) and room temperature (e.g. 25 °C)”, but 100 psi is approximately 6.8 atm.  
Claims 2-10, are dependent on claim 1, 12-20 are dependent on claim 11, 22-25 and 31 are dependent on claim 21, and 27-28 and 30 are dependent on claim 26, respectively, and do not correct the written description issues of claim 26., 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the coolant comprising a pressure of 100 pounds per square inch or lower” renders the claim indefinite because the coolant itself cannot comprise a pressure, the coolant can be maintained at a set pressure by the system.  
Claims 2-10 are dependent on claim 1 and do not correct the indefinite issues of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 12, 14, 17 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0363381 by Cho in view of WO 2014/279044 by Micka.

Regarding claim 1, Cho discloses a space vehicle (spacecraft 22), comprising:
One or more heat-producing components (paragraph 13 discloses “The coolant loop 26 may be arranged to cool the occupant space [e.g., the cabin] and/or may be used to cool the other component associated with the spacecraft 22”); and
A closed loop cooling system configured to remove heat generated by the one or more heat-producing components (coolant loop 26), the closed loop cooling system comprising
A coolant passageway defining a closed loop (see Figure 1),
A coolant located within the coolant passageway (paragraph 12 discloses “The system 20 includes a coolant loop 26 configured to circulate a flow of cooling fluid [referred to herein as ‘coolant’ or ‘fluid’]”),
A first heat exchange component  (heat exchangers 30, 32) disposed along the coolant passageway, the first heat exchange component configured to transfer heat from the heat-producing components to the coolant (paragraph 14 discloses “The adjustable flow regulators 42, 44 are configured to direct a selected amount of fluid to the heat exchangers 30, 32 to provide variable heat rejection”), and
A second heat exchange component disposed along the coolant passageway, the second heat exchange component configured to remove heat from the coolant (paragraph 13 discloses “The coolant loop 26 is configured to direct the coolant to a heat sink, which in this example is provided by a heat pipe heat exchanger 28 at least partially located in the external environment 24”).
Cho does not disclose the coolant comprising a static pressure of 100 pounds per square inch or lower.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain the static pressure of the coolant at a desired static pressure that would not affect the integrity of the loop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Cho does not disclose the coolant being in a single liquid phase through the coolant passageway, and wherein the coolant is in the liquid phase between 25 degrees Celsius and 150 degrees Celsius at the pressure of 100 pounds per square inch or lower, one or more pumps configured to move the coolant through the coolant passageway.  However, these limitations are taught by Micka.  Micka discloses a heat transfer system, paragraph 7 discloses “During the heating of the first flowable heat-transfer medium and transferring of heat from the second heated first flowable heat-transfer medium to the second flowable heat-transfer medium, the first flowable heat-transfer medium, the heated first flowable heat-transfer medium, and the sued first flowable heat-transfer medium can be substantially liquid phase” and “The second flowable heat-transfer medium and the used second flowable heat-transfer medium can be substantially liquid phase.  The heated second flowable heat-transfer medium can be substantially liquid phase”, paragraph 82 discloses “The second flowable heat-transfer medium can include, for example…a C10-13 isoalkane”, which is in the liquid phase between 25 degrees Celsius and 150 degrees Celsius at the pressure of 100 pounds per square inch or lower, and paragraph 69 discloses “The system or apparatus can use any suitable means to convey heat transfer medium from one location to another, such as pumping or convection”.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Micka in order to use known types of coolants and to help circulate the coolant through the loop.

Regarding claim 2 (dependent on claim 1), Micka further teaches the coolant comprising a hydrocarbon.  Paragraph 82 discloses “The second flowable heat-transfer medium can include, for example…a C10-13 alkane, a C10-13 isoalkane” and paragraph 180 discloses “the first flowable heat-transfer medium is at least one of…a C10-13 alkane, a C10-13 iso-alkane”.  

Regarding claim 3 (dependent on claim 2), Micka further teaches the coolant comprising one or more C10-C13 isoalkanes, and wherein the coolant is configured to be in a liquid phase at pressures at least between 4 and 100 pound per square inch.  However, this limitation is taught by Micka.  Micka discloses a heat transfer system, and paragraph 82 discloses “The second flowable heat-transfer medium can include, for example…a C10-13 isoalkane”, which are in liquid phase at pressure between 4 and 100 psi.  

Regarding claims 4 (dependent on claim 1), 14 (dependent on claim 11), Cho discloses the space vehicle comprising a satellite.  Paragraph 1 discloses “Spacecraft, such as space shuttles, space stations, and satellites have internal environments (e.g., cabins or heat generating components) that are cooled by a coolant loop”.  

Regarding claim 11, Cho discloses a space vehicle (spacecraft 22), comprising:
One or more heat-producing components (paragraph 13 discloses “The coolant loop 26 may be arranged to cool the occupant space [e.g., the cabin] and/or may be used to cool the other component associated with the spacecraft 22”); and
A closed loop cooling system configured to remove heat generated by the one or more heat-producing components (coolant loop 26), the closed loop cooling system comprising
A coolant passageway defining a closed loop (see Figure 1),
A coolant located within the coolant passageway (paragraph 12 discloses “The system 20 includes a coolant loop 26 configured to circulate a flow of cooling fluid [referred to herein as ‘coolant’ or ‘fluid’]”),
A first heat exchange component  (heat exchangers 30, 32) disposed along the coolant passageway, the first heat exchange component configured to transfer heat from the heat-producing components to the coolant (paragraph 14 discloses “The adjustable flow regulators 42, 44 are configured to direct a selected amount of fluid to the heat exchangers 30, 32 to provide variable heat rejection”), and
A second heat exchange component disposed along the coolant passageway, the second heat exchange component configured to remove heat from the coolant (paragraph 13 discloses “The coolant loop 26 is configured to direct the coolant to a heat sink, which in this example is provided by a heat pipe heat exchanger 28 at least partially located in the external environment 24”).
Cho does not disclose the coolant being in a single liquid phase through the coolant passageway, and wherein the coolant is in the liquid phase between 25 degrees Celsius and 150 degrees Celsius at the pressure of 100 pounds per square inch or lower, one or more pumps configured to move the coolant through the coolant passageway.  However, these limitations are taught by Micka.  Micka discloses a heat transfer system, paragraph 7 discloses “During the heating of the first flowable heat-transfer medium and transferring of heat from the second heated first flowable heat-transfer medium to the second flowable heat-transfer medium, the first flowable heat-transfer medium, the heated first flowable heat-transfer medium, and the sued first flowable heat-transfer medium can be substantially liquid phase” and “The second flowable heat-transfer medium and the used second flowable heat-transfer medium can be substantially liquid phase.  The heated second flowable heat-transfer medium can be substantially liquid phase”, paragraph 82 discloses “The second flowable heat-transfer medium can include, for example…a C10-13 isoalkane” which is in the liquid phase between 25 degrees Celsius and 150 degrees Celsius at the pressure of 100 pounds per square inch or lower, and paragraph 69 discloses “The system or apparatus can use any suitable means to convey heat transfer medium from one location to another, such as pumping or convection”.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Micka in order to use known types of coolants and to help circulate the coolant through the loop.

Regarding claim 12 (dependent on claim 11), Micka further teaches the hydrocarbon coolant comprising one or more C8-C15 isoalkanes.  Paragraph 82 discloses “The second flowable heat-transfer medium can include, for example…a C10-13 isoalkane”.  

Regarding claim 17 (dependent on claim 11), Cho does not disclose the coolant comprising a static pressure of 100 pounds per square inch or lower.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain the static pressure of the coolant at a desired static pressure that would not affect the integrity of the loop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 5-8, 15, 18-24, and 31 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0363381 by Cho in view of WO 2014/279044 by Micka, in further view of US Patent Number 4,865,123 to Kawashima.

Regarding claims 5 (dependent on claim 4) and 15 (dependent on claim 14), Cho discloses the satellite providing a platform to which a payload comprising the heat-producing components is coupled (paragraph 1 discloses “Spacecraft, such as space shuttles, space stations, and satellites have internal environments (e.g., cabins or heat generating components) that are cooled by a coolant loop”), and wherein the coolant passageway comprises a platform portion (heat exchanger 28) and a payload portion (heat pipes 52A-52D, 58A-58D). 
Cho does not disclose the platform portion and the payload portion coupled together by quick disconnect fittings.  However, this limitation is taught by Kawashima.  Kawashima discloses a cooling module 11 which couplings 8 and 13 that comprise quick disconnect fittings, as shown in Figures 2 and 3.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Kawashima in order to make the payload easy to disconnect for maintenance or replacement.  

Regarding claims 6 (dependent on claim 1), 18 (dependent on claim 11), Kawashima further teaches one or more pumps comprising a first pump and a second pump arranged in parallel along parallel coolant passageway segments (see pumps 3 in Figure 1).  

Regarding claims 7 (dependent on claim 6), 19 (dependent on claim 18)¸ Kawashima further teaches a first check valve downstream of the first pump and upstream of a junction at which the parallel coolant passageway segments meet, and a second check valve downstream of the second pump and upstream of the junction (see check valves 4 in Figure 1).

Regarding claims 8 (dependent on claim 6), 20 (dependent on claim 18), Kawashima discloses a first filter located upstream of the first pump (filter 29). 
Kawashima does not disclose a second filter located upstream of the second pump.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional filters in order to better filter out contaminants, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the filters upstream of the pump in order to prevent contaminants from entering the pump, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 21, Cho discloses a space vehicle (spacecraft 22), comprising:
A payload comprising one or more heat-producing components (paragraph 13 discloses “The coolant loop 26 may be arranged to cool the occupant space [e.g., the cabin] and/or may be used to cool the other component associated with the spacecraft 22”); and
A vehicle platform comprising a closed loop cooling system configured to remove heat generated by the one or more heat-producing components of the payload (coolant loop 26), the closed loop cooling system comprising
A coolant passageway defining a closed loop (see Figure 1), the coolant passageway comprising a platform coolant passageway portion (heat exchanger 28) and a payload coolant passageway portion (heat pipes 52A-52D, 58A-58D),
A coolant located within the coolant passageway (paragraph 12 discloses “The system 20 includes a coolant loop 26 configured to circulate a flow of cooling fluid [referred to herein as ‘coolant’ or ‘fluid’]”),
A first heat exchange component  (heat exchangers 30, 32) disposed along the coolant passageway, the first heat exchange component configured to transfer heat from the heat-producing components to the coolant (paragraph 14 discloses “The adjustable flow regulators 42, 44 are configured to direct a selected amount of fluid to the heat exchangers 30, 32 to provide variable heat rejection”), and
A second heat exchange component disposed along the coolant passageway, the second heat exchange component configured to remove heat from the coolant (paragraph 13 discloses “The coolant loop 26 is configured to direct the coolant to a heat sink, which in this example is provided by a heat pipe heat exchanger 28 at least partially located in the external environment 24”).
Cho does not disclose the coolant is in the liquid phase between 25 degrees Celsius and 150 degrees Celsius at the pressure of 100 pounds per square inch or lower, one or more pumps configured to move the coolant through the coolant passageway.  However, these limitations are taught by Micka.  Micka discloses a heat transfer system, paragraph 82 discloses “The second flowable heat-transfer medium can include, for example…a C10-13 isoalkane” which is in the liquid phase between 25 degrees Celsius and 150 degrees Celsius at the pressure of 100 pounds per square inch or lower, and paragraph 69 discloses “The system or apparatus can use any suitable means to convey heat transfer medium from one location to another, such as pumping or convection”.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Micka in order to use known types of coolants and to help circulate the coolant through the loop.
Cho does not disclose quick disconnect fittings coupling the platform coolant passageway portion to the payload coolant passageway portion.  However, this limitation is taught by Kawashima.  Kawashima discloses a cooling module 11 with pumps 3 and couplings 8 and 13 that comprise quick disconnect fittings, as shown in Figures 2 and 3.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Kawashima in order to better circulate the coolant and to make the payload easy to disconnect for maintenance or replacement.  

Regarding claim 22 (dependent on claim 21), Cho does not disclose the coolant being at the pressure of 100 pounds per square inch or lower.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain the static pressure of the coolant at a desired static pressure that would not affect the integrity of the loop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 23 (dependent on claim 21), Cho discloses the payload coolant passageway portion comprising plural segments arranged in parallel (see Figure 1).  

Regarding claim 24 (dependent on claim 23), Cho discloses the space vehicle comprising a satellite.  Paragraph 1 discloses “Spacecraft, such as space shuttles, space stations, and satellites have internal environments (e.g., cabins or heat generating components) that are cooled by a coolant loop”, wherein a first payload heat source is configured to be cooled by a first payload coolant passageway segment, and wherein a second payload heat source is configured to be cooled by a second payload coolant passageway segment (see multiple coolant segments in Figure 1).  

Regarding claims 31 (dependent on claim 21), Micka further teaches the coolant being in a single liquid phase throughout the closed loop cooling system.  Paragraph 7 discloses “During the heating of the first flowable heat-transfer medium and transferring of heat from the second heated first flowable heat-transfer medium to the second flowable heat-transfer medium, the first flowable heat-transfer medium, the heated first flowable heat-transfer medium, and the used first flowable heat-transfer medium can be substantially liquid phase” and “The second flowable heat-transfer medium and the used second flowable heat-transfer medium can be substantially liquid phase.  The heated second flowable heat-transfer medium can be substantially liquid phase”

Claims 9 and 13 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0363381 by Cho in view of WO 2014/279044 by Micka, in further view of US Patent Number 3,180,270 to Arnts.

Regarding claims 9 (dependent on claim 1), 13 (dependent on claim 11), Cho and Micka do not disclose each pump of the one or more pumps comprises one or more bearings, and wherein the coolant is a lubricant for the one or more bearings.  However, this limitation is taught by Arnts.  Column 1, lines 42-57 disclose a pump having bearings and lubricant taken from a reservoir that both lubricates and cools the bearing means.  It would be obvious to a person having ordinary skill in the art to modify Cho and Micka using the teachings from Arnts in order to both cool and maintain the pumps.  

Claims 10, 16, 26-28, 30 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0363381 by Cho in view of WO 2014/279044 by Micka, in further view of US Patent Application Number 20190168458 by Aramendia.

Regarding claims 10 (dependent on claim 1), 16 (dependent on claim 11), Cho does not disclose one or more of the first heat exchange component and the second heat exchange component comprising an additively manufactured structure or other layered structure.  However, this limitation is taught by Aramendia.  Aramendia discloses a 3D printer for making heat sinks.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Aramendia to use known ways to make heat sinks.

Regarding claim 26, Cho discloses a space vehicle (spacecraft 22), comprising:
A payload comprising one or more heat-producing components (paragraph 13 discloses “The coolant loop 26 may be arranged to cool the occupant space [e.g., the cabin] and/or may be used to cool the other component associated with the spacecraft 22”); and
A closed loop cooling system configured to remove heat generated by the one or more heat-producing components (coolant loop 26), the closed loop cooling system comprising
A coolant passageway defining a closed loop (see Figure 1),
A coolant located within the coolant passageway (paragraph 12 discloses “The system 20 includes a coolant loop 26 configured to circulate a flow of cooling fluid [referred to herein as ‘coolant’ or ‘fluid’]”),
One or more heat exchange components located along the coolant passageway (28, 30, 32).
Cho does not disclose the coolant is in the liquid phase between 25 degrees Celsius and 150 degrees Celsius at the pressure of 100 pounds per square inch or lower, one or more pumps configured to move the coolant through the coolant passageway.  However, these limitations are taught by Micka.  Micka discloses a heat transfer system, paragraph 82 discloses “The second flowable heat-transfer medium can include, for example…a C10-13 isoalkane” which is in the liquid phase between 25 degrees Celsius and 150 degrees Celsius at the pressure of 100 pounds per square inch or lower, and paragraph 69 discloses “The system or apparatus can use any suitable means to convey heat transfer medium from one location to another, such as pumping or convection”.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Micka in order to use known types of coolants and to help circulate the coolant through the loop.
Cho does not disclose one or more of the first heat exchange component and the second heat exchange component comprising an additively manufactured structure or other layered structure.  However, this limitation is taught by Aramendia.  Aramendia discloses a 3D printer for making heat sinks.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Aramendia to use known ways to make heat sinks.

Regarding claim 27 (dependent on claim 26), Cho does not disclose the coolant being at the pressure of 100 pounds per square inch or lower.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain the static pressure of the coolant at a desired static pressure that would not affect the integrity of the loop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 28 (dependent on claim 26), Micka further teaches the coolant being in a single liquid phase throughout the closed loop cooling system.  Paragraph 7 discloses “During the heating of the first flowable heat-transfer medium and transferring of heat from the second heated first flowable heat-transfer medium to the second flowable heat-transfer medium, the first flowable heat-transfer medium, the heated first flowable heat-transfer medium, and the used first flowable heat-transfer medium can be substantially liquid phase” and “The second flowable heat-transfer medium and the used second flowable heat-transfer medium can be substantially liquid phase.  The heated second flowable heat-transfer medium can be substantially liquid phase”

Regarding claim 30 (dependent on claim 26), Cho, Micka, and Aramendia do not disclose the one or more additively manufactured heat exchange components comprising aluminum cold plates.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the heat sinks out of a known material such as aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 25 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0363381 by Cho in view of WO 2014/279044 by Micka and US Patent Number 4,865,123 to Kawashima, in further view of US Patent Application Number 20190168458 by Aramendia.

Regarding claim 25 (dependent on claim 21), Cho does not disclose one or more of the first heat exchange component and the second heat exchange component comprising an additively manufactured structure or other layered structure.  However, this limitation is taught by Aramendia.  Aramendia discloses a 3D printer for making heat sinks.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Aramendia to use known ways to make heat sinks.

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding Dittmer are moot in view of the current grounds of rejection.
Regarding the argument that Micka employs phase transitions rather than a cooling medium that remains in the liquid phase, paragraph 7 of Micka, which the applicant cites to support this argument, states that “During the transferring of heat from the heated first flowable heat-transfer medium to the second flowable heat-transfer medium, the second flowable heat-transfer medium can be substantially all vaporized”.  This appears to be the basis for the applicant’s claim that Micka employs phase transitions.  However, paragraph 7 also states that “During the heating of the first flowable heat-transfer medium and transferring of heat from the second heated first flowable heat-transfer medium to the second flowable heat-transfer medium, the first flowable heat-transfer medium, the heated first flowable heat-transfer medium, and the sued first flowable heat-transfer medium can be substantially liquid phase” and “The second flowable heat-transfer medium and the used second flowable heat-transfer medium can be substantially liquid phase.  The heated second flowable heat-transfer medium can be substantially liquid phase”.  Therefore, employing phase transitions is only one possible cooling method disclosed by Micka, and Micka also discloses cooling methods where the cooling medium remains in liquid phase.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642